Exhibit 10.22D
AMENDMENT NO. 6 TO MASTER SERVICES AGREEMENT
          This Amendment No. 6 to the Master Services Agreement (“Amendment”)
dated as of 6/17/09 the “Execution Date,” is by and between Textron Inc.
(“Textron”), a Delaware corporation, having a principal place of business at 40
Westminster Street, Providence, Rhode Island 02903-2596 and Computer Sciences
Corporation (“CSC”), a Nevada corporation, having a principal place of business
at 3170 Fairview Park Drive, Falls Church, Virginia, 22042.
          WHEREAS, Textron and CSC are parties to that certain Master Services
Agreement, dated October 27, 2004 (together with all its attachments, the
“Agreement”), which has been given the contract number TXT2004-0020, as amended
by Amendment No. 1, dated March 31, 2006, Amendment No. 2, dated September 1,
2006, Amendment No. 3 dated July 1, 2007, Amendment No. 4 dated July 1, 2007,
and Amendment No. 5 dated March 13, 2008.
          WHEREAS, Textron and CSC (collectively, the “Parties” and each, a
“Party”) desire to amend the Agreement, pursuant to Section 25.8 of the MSA, as
herein provided.
          NOW, THEREFORE, in consideration of the mutual promises and covenants
set forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

  I.   Changes to the Schedules

  A.   Schedule A (Definitions)

  1.   Schedule A is hereby replaced in its entirety by the document, attached
to this Amendment, titled “Schedule A” and containing the footer “Revised per
Amendment No. 6.”

  B.   Schedule B (Cross-Functional Obligations)

  1.   Schedule B is hereby replaced in its entirety by the document, attached
to this Amendment, titled “Schedule B” and containing the footer “Revised per
Amendment No. 6.”

  C.   Schedule K (Governance)

  1.   Schedule K is hereby replaced in its entirety by the document, attached
to this Amendment, titled “Schedule K” and containing the footer “Revised per
Amendment No. 6.”

          Textron   Proprietary and Confidential   CSC

1



--------------------------------------------------------------------------------



 



  II.   Changes to the Tower Services Agreements (a/k/a Attachments)

  A.   Attachment 1 (Mainframe Services), Appendix 1B (Service Level Agreement)

  1.   Appendix 1B is hereby replaced in its entirety by the document, attached
to this Amendment, titled “Appendix 1B” and containing the footer “Revised per
Amendment No. 6.”

  B.   Attachment 2 (Midrange Services), Appendix 2B (Service Level Agreement)

  1.   Appendix 2B is hereby replaced in its entirety by the document, attached
to this Amendment, titled “Appendix 2B” and containing the footer “Revised per
Amendment No. 6.”

  C.   Attachment 3 (Network Services), Appendix 3B (Service Level Agreement)

  1.   Appendix 3B is hereby replaced in its entirety by the document, attached
to this Amendment, titled “Appendix 3B” and containing the footer “Revised per
Amendment No. 6.”

  D.   Attachment 4 (Workstation Services), Appendix 4B (Service Level
Agreement)

  1.   Appendix 4B is hereby replaced in its entirety by the document, attached
to this Amendment, titled “Appendix 4B” and containing the footer “Revised per
Amendment No. 6.”

  E.   Attachment 5 (Service Desk Services), Appendix 5B (Service Level
Agreement)

  1.   Appendix 5B is hereby replaced in its entirety by the document, attached
to this Amendment, titled “Appendix 5B” and containing the footer “Revised per
Amendment No. 6.”

  III.   Miscellaneous

  A.   Defined Terms. All capitalized terms which are used but not otherwise
defined herein shall have the meanings set forth in the Agreement.     B.  
Other Provisions Unchanged. This Amendment No. 6 supersedes all prior
agreements, oral or written, related to the subject matter hereof. This
Amendment No. 6 may not be modified except as agreed in writing by the Parties
as a duly executed modification to the Agreement. Except as specifically amended
hereby, all other provisions of the Agreement shall remain in full force and
effect.     C.   References/Incorporation. All references in the MSA and
Amendments to “this Agreement”, “herein”, “hereof” and words of similar import
shall be deemed to refer to the entire Agreement as amended by this Amendment
No. 6. This Amendment No. 6 is hereby incorporated into, and is made a part of,
the Agreement. This Amendment No. 6 is subject to, and shall be governed by, all

          Textron   Proprietary and Confidential   CSC

2



--------------------------------------------------------------------------------



 



      the terms and conditions of the Agreement, except to the extent such terms
are expressly modified by this Amendment No. 6. In the event of a conflict or
inconsistency between the terms of the Agreement and those of this Amendment
No. 3, the latter shall govern.

  D.   Effective Dates. This Amendment No. 6 shall be effective on August 1,
2008.

          IN WITNESS WHEREOF, the Parties hereto have, through duly authorized
officials, executed this Amendment No. 6 as of the Execution Date.

                      Textron, Inc.       Computer Sciences Corporation    
 
                   
By:
  /s/ Gary Cantrell
 
      By:   /s/ James J. Buchanan
 
    Gary Cantrell       James J. Buchanan                               6/17/09
    Vice President and Chief Information Officer       Contracts Director    
Textron Information Services       Aerospace and Defense Industry    

          Textron   Proprietary and Confidential   CSC

3



--------------------------------------------------------------------------------



 



Textron   CSC

(TEXTRON LOGO) [b83538b8353807.gif]
SCHEDULE A
DEFINITIONS

      Schedule A (Definitions)   Revised per Amendment No. 6 Textron Inc  
Company Proprietary and Confidential

 



--------------------------------------------------------------------------------



 



Textron   CSC

SCHEDULE A
Definitions

      Term   Definition
Active Workstation
  means a device that has reported to Systems Management Server (SMS) in the
last 30 days. For the avoidance of doubt, an Active Workstation may be in the
form of a desktop computer or a laptop computer.
 
   
Actual CPI Increase
  has the meaning set forth in Section 6(c) of Schedule D (Pricing).
 
   
Actual RU Volume
  has the meaning set forth in Section 2.1 of Schedule D (Pricing).
 
   
Ad Hoc Project
  has the meaning set forth in Section 17.2.1 of Schedule B (Cross-Functional
Obligations).
 
   
Adjustment Date
  has the meaning set forth in Section 6(c) of Schedule D (Pricing).
 
   
Adverse Impact
  has the meaning set forth in Section 9.3 of Schedule K (Governance).
 
   
Affiliate
  means, with respect to any entity, any other entity Controlling, Controlled by
or under common Control with such entity.
 
   
Agreement
  means the MSA and all Schedules, Annexes, Appendices, Attachments and Exhibits
thereto.
 
   
Applicable Service Charges
  mean those charges derived from multiplication of Resource Unit volumes used
or consumed by Textron by the applicable Resource Unit prices, and excludes all
other charges, including charges for transition and transformation, time and
materials charges, and Pass-Through Expenses).
 
   
Application Server
  means any Midrange computer whose primary purpose is to serve Tier 3 Software
for which Textron has financial responsibility for the license, Tier 4 Software
and Tier 5 Software.
 
   
Assigned Contracts
  has the meaning set forth in Section 8.3.1 of the MSA, and any changes that
may be agreed upon by the Parties in accordance with the Change Control
Procedure.
 
   
Audit
  has the meaning set forth in Section 15.1.1 of the MSA.
 
   
Baseline Period
  The period during which performance results are documented and analyzed. These
results become the yardstick that helps determine what service level target will
be agreed upon. The agreed procedure to be followed to arrive at the Minimum
Service Level and Increased Impact Service Level is set forth in Chapter 6
Service Level Reporting of the PPM. The Baseline Period will not begin before
the completion of the agreed associated SLA implementation plan.
 
   
Baseline RU Volume or
Baseline Usage Volume
  means the usage volume for each Resource Unit, set forth in Attachments 1C,
2C, 3C, 4C or 5C, that is denominated as such.

      Schedule A (Definitions)   Revised per Amendment No. 6 Textron Inc  
Company Proprietary and Confidential

1



--------------------------------------------------------------------------------



 



Textron   CSC

      Term   Definition
Benchmarker
  has the meaning set forth in Section 5.7.2 of the MSA.
 
   
Black Belt
  means a person certified as a Six Sigma Black Belt.
 
   
Business Days
  Monday through Friday minus country holidays
 
   
Business Taxes
  has the meaning set forth in Section 5.5.1(b) of the MSA.
 
   
Business Unit
  means all or a portion of Textron or a Service Recipient or a group of Service
Recipients, as designated by Textron from time-to-time.
 
   
Campus
  means any location within a twenty (20) mile radius of (a) a Textron or
Service Recipient facility where full-time CSC managed Workstation support
personnel are stationed or (b) a CSC Facility from which Workstation support
Services are provided. Changes of designation of a location from Campus to
Non-Campus must be coordinated with and approved by Textron.
 
   
Cascading
  means any installation, de-installation, move or change to a single item of
Equipment or a group of Equipment items that causes a requirement for change to
another component of the Services, such as to another item of Equipment,
Software, support documentation, a procedure in the applicable Policy and
Procedures Manual or coordination with one or more Third Parties.
 
   
Cause
  has the meaning set forth in Section 1.5 of Schedule E (Employees).
 
   
Change
  has the meaning set forth in Section 5 of Schedule K (Governance).
 
   
Change Control Procedures
  has the meaning set forth in Section 5 of Schedule K (Governance).
 
   
Change of Control
  means with respect to either Party, Control of that Party is acquired by an
entity that was not, prior to that acquisition, an Affiliate of the Party, by
way of either a single transaction or series of related transactions.
 
   
Change Request
  means any request for a Change.
 
   
Claim
  has the meaning set forth in Section 18.1.1 of the MSA.
 
   
Completion Date
  has the meaning set forth in Section 3.6.9(a)(iii) of the MSA.
 
   
Confidential Information
  means all information of a confidential nature, whether commercial, financial,
technical or otherwise, whether or not disclosed by one Party to the other
Party, which information may be contained in or discernible from any form
whatsoever (including oral, documentary, magnetic, electronic, graphic or
digitized form or by demonstration or observation), whether or not that
information is marked or designated as confidential, whether created or
otherwise arising prior to or during the Term, and including information
belonging to or in respect of Textron, any other Service Recipient or CSC, any
of their Affiliates and/or any of their customers or suppliers, which contains
or relates to, including without limitation, research, development, trade
secrets, know-how, ideas, concepts, formulae, processes, designs,
specifications, past, present and prospective business,

      Schedule A (Definitions)   Revised per Amendment No. 6 Textron Inc  
Company Proprietary and Confidential

2



--------------------------------------------------------------------------------



 



Textron   CSC

      Term   Definition
 
  current and future products and services, internal management, information
technology and infrastructure and requirements, finances, marketing plans and
techniques, price lists and lists of, and information about, customers and
employees, and information belonging to Third Parties in respect of which
Textron, any Service Recipient or CSC or any of their Affiliates or any of their
customers or suppliers owe obligations of confidence.
 
   
Contract Year
  means the period commencing on, and including, the Signature Date and ending
on the anniversary of the first Handover Date and each immediately successive
twelve (12) month period.
 
   
Control or Controlled
or Controlling
  means the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of any entity or person, whether
through the ownership of voting securities, by contract, or otherwise.
 
   
Core Service Level
  means each Service Level designated as a “Core Service Level” in Annex B-2 to
Schedule B (Cross-Functional Obligations), Annex K-2 to Schedule K (Governance)
and Appendix B of each Tower Services Agreement.
 
   
CSC
  has the meaning set forth in the preamble of the MSA.
 
   
CSC Competitor
  means any company listed in Schedule L (Competitors) as it may be changed
unilaterally by CSC from time to time upon written notice to Textron.
 
   
CSC Facility
  means any physical Facility used by CSC or any CSC Affiliate to provide any
portion of the Services.
 
   
CSC Laws
  means (a) Laws applicable to CSC as a provider of information technology and
other outsourcing services, and (b) Laws with which CSC would be required to
comply without regard to CSC’s having entered into the Agreement with Textron,
excluding any Laws with which CSC would not be required to comply but for a
contractual obligation between CSC and a Third Party.
 
   
CSC Material
  means Material owned by the CSC or its Affiliates (including Material in which
the Intellectual Property Rights are owned by the CSC) which is used to provide,
or which forms part of, the Services.
 
   
CSC Personnel
  means employees (including for the avoidance of doubt all Transitioned
Employees) of CSC and CSC Subcontractors assigned to perform the Services, or
any part of the Services, pursuant to this Agreement.
 
   
CSC Program Executive
  means the individual designated by the CSC to whom Textron shall communicate
issues related to the Agreement as set forth in Schedule K (Governance).
 
   
CSC Software
  means any Software, the Intellectual Property Rights in which are owned by CSC
or its Affiliates.
 
   
CSC Subcontractor
  means any subcontractor or agent of CSC that provides any of the Services, as
any part of the Services, to, or on behalf of, CSC, including the Material
Subcontractors.

      Schedule A (Definitions)   Revised per Amendment No. 6 Textron Inc  
Company Proprietary and Confidential

3



--------------------------------------------------------------------------------



 



Textron   CSC

      Term   Definition
CSC Wide Area
Network or CSC WAN
  means the Equipment, Software, telecommunications facilities, lines,
interconnect devices, wiring, cabling and fiber that are used to create, connect
and transmit data, voice and video signals between a Textron location and CSC’s
Data Center, and between and among CSC locations, as required for CSC to provide
the Services. A WAN commences with the WAN Network interconnect Equipment at one
Textron location (e.g., router, dial-up modem, dial backup Equipment) and ends
with and includes the WAN Network interconnect Equipment (e.g., router, dial-up
modem, dial backup Equipment) at the applicable CSC location. For voice and data
circuits, a CSC WAN includes local access and interexchange and other long-haul
circuits, whether or not provided by a Third Party and used to transport voice
traffic and interconnect with the PSTN.
 
   
Database Server
  has the meaning set forth in Appendix 2C to Attachment 2.
 
   
Data Center
  means (a) before any applicable Transformation Completion Date, any Textron
Facility referenced in Section I.B (Transformation Plans and Milestones), and
(b) after any applicable Transformation Completion Date, in context, one or more
of the data centers of CSC located in Norwich, Conn. and Chesterfield, England
and the data centers of Textron located in Wichita, Kan., Hurst, Tex., and
Providence, R.I and any data center that may be substituted for any of the
foregoing data centers in accordance with the Change Control Procedures.
 
   
Data Network
  means the Infrastructure Systems and other resources used to transport data
associated with data applications, including computer interconnectivity, email,
internet access and client server.
 
   
Data Network Services
  means the Network Services as they relate to the Data Network.
 
   
Data Protection Laws
  means all relevant data protection Laws, as applicable in each country in
which CSC provides Services to Textron.
 
   
Days/hours in scope
  means those days and hours that performance against the Service Levels will be
measured.
 
   
Deferred at Customer Request (DACR)
  means an End User initiated request for service delay. The process for DACR
will be defined in the Call Scheduling chapter of the PPM.
 
   
Delaying Event
  has the meaning set forth in Section 3.6.10 of the MSA.
 
   
Disclosing Party
  has the meaning set forth in Section 16.1.1 of the MSA.

      Schedule A (Definitions)   Revised per Amendment No. 6 Textron Inc  
Company Proprietary and Confidential

4



--------------------------------------------------------------------------------



 



Textron   CSC

      Term   Definition
Equipment
  means all of the computer and telecommunications equipment, and the associated
peripherals and connecting equipment, either owned or leased (whether by CSC,
Textron or a Third Party), and used by CSC in the provision of the Services or
used by Textron or any other Service Recipient. Equipment includes the
following: (i) computer equipment and associated attachments, features,
accessories, front-end processors, step controllers, Servers, and peripheral
devices; (ii) telecommunications equipment, including private branch exchanges
and associated peripherals, multiplexors, modems, network hubs, network bridges,
network routers, and network switches; and Supported Devices.
 
   
End-State Service Levels or SLA
  has the meaning set forth in Section 11.3 of Schedule B.
 
   
End User
  means an employee of (a) Textron, (b) a Service Recipient; (c) a contractor of
Textron or a Service Recipient; or (d) any other individual authorized or
permitted by Textron or a Service Recipient to utilize the Services.
 
   
Europe or EU
  means any member country of the European Union and Switzerland and Norway.
 
   
Event Survey
  has the meaning set forth in Section 12.1.2 of Schedule K (Governance).
 
   
Executive Survey
  has the meaning set forth in Section 12.1.1(a) of Schedule K (Governance).
 
   
Existing Equipment
  means Equipment existing on the Signature Date and utilized by Textron or
another Service Recipient, immediately prior to the Signature Date, in
performing functions that form part of the Services. Existing Equipment includes
Textron Owned Equipment, Textron Leased Equipment and the equipment located in
facilities identified in Schedule C (Textron Facilities).
 
   
Existing Equipment Leases
  means those lease agreements pursuant to which a Third Party is, immediately
prior to the Signature Date, furnishing or providing the Existing Equipment to
Textron or another Service Recipient. Existing Equipment Leases are identified
as such in Schedule F (Existing Equipment and Software) as it may be changed in
accordance with the applicable Change Control Procedure.
 
   
Existing Interim Service Levels
  has the meaning set forth in Section 11.1.1 of Schedule B (Cross-Functional
Obligations).
 
   
Extraordinary Event
  has the meaning set forth in Section 3.7.2 of the MSA.
 
   
First Call Resolution
  has the meaning set forth in Section 3.3 of Appendix 5B to Attachment 5.
 
   
Force Majeure Event
  has the meaning set forth in Section 21.1.1 of the MSA.
 
   
Formal Survey
  has the meaning set forth in Section 12.1.1 of Schedule K (Governance).
 
   
General Subsystem
  means any software code that provides service to users or to other subsystems
or application code. “General Subsystems” comprise all executing programs that
are not the result of an individual user logging on to the computer.

      Schedule A (Definitions)   Revised per Amendment No. 6 Textron Inc  
Company Proprietary and Confidential

5



--------------------------------------------------------------------------------



 



Textron   CSC

      Term   Definition
General User Survey
  has the meaning set forth in Section 12.1.1(b) of Schedule K (Governance).
 
   
Global Network
  means interconnections between points spanning more than one continent.
 
   
Handover Date
  means the date or dates on which the In-Scope Employees are transferred from
Textron to CSC and the date(s) on which CSC commences performing the Services.
 
   
Hard IMAC
  means an IMAC that requires physical presence on-site at the End-User office
or Equipment location to complete the requested activity as further explained in
connection with its use.
 
   
Hours of Operation
  means those hours of the day during which the facility is in normal operation
as set forth in Schedule C (Service Recipients) for each location listed in
Schedule C. Hours are expressed in the local time zone of each location listed.
 
   
IMAC
  means install, move, add, and/or change.
 
   
IMS
  means IBM’s transactional and hierarchical database management system for
on-line operational and e-business applications and data and all IBM supported,
un-supported, current, future and past releases of the product as well as all
additional features and functions that are used by the IBM product as part of
its operating environment.
 
   
Impact Analysis
  means the analysis of the impact of any Change, as further described in
Section 9 of Schedule K (Governance).
 
   
Incident
  means an unplanned interruption to an IT service or reduction in quality to an
IT service. Failure of a configuration item that has not yet impacted service is
also an Incident, e.g. failure of one disk from a mirror set.
 
   
Income Taxes
  has the meaning set forth in Section 5.5. l(c) of the MSA.
 
   
Increased Impact Service Level or Increased Impact Level
  means the required quantitative level or degree of performance by CSC
specified as the “Increased Impact Service Level” in the SLAs.
 
   
Indemnified Claim
  has the meaning set forth in Section 18.5.1 of the MSA.
 
   
Indemnified Party
  has the meaning set forth in Section 18.5.1 of the MSA.
 
   
Indemnifying Party
  has the meaning set forth in Section 18.5.1 of the MSA.
 
   
Infrastructure Operations SubCommittee
  means the management committee formed pursuant to Schedule K (Governance) and
identified therein as the “Infrastructure Operations Subcommittee.”
 
   
Infrastructure Server
  means any Midrange computer whose primary purpose is to serve Tiers 1- 2
Software and/or Tier 3 Software for which CSC has financial responsibility for
the license.

      Schedule A (Definitions)   Revised per Amendment No. 6 Textron Inc  
Company Proprietary and Confidential

6



--------------------------------------------------------------------------------



 



Textron   CSC

      Term   Definition
Infrastructure System(s)
or Supported
Infrastructure System(s)
  means all or any part of the Supported Networks, the Supported Equipment and
the Supported Software, exclusive of Software in Tier 3 (other than that which
CSC is financially responsible for the license), Tier 4 Software, Tier 5
Software and any other Software for which CSC is not financially responsible.
 
   
In-Scope Employees
  means the individuals to whom CSC will offer employment under Section 1.1 of
Schedule E.
 
   
Intellectual Property Rights
  means patents (including patent applications; amendments, and continuations,
whether in whole or in part), registered designs, trademarks and service marks
(whether registered or otherwise), trade names, trade secrets, copyrights,
database rights, design rights, moral rights, and all other intellectual
property rights, including in other jurisdictions, that grant similar rights as
the foregoing, including those subsisting in inventions, drawings, performances,
software, semiconductor topographies, improvements, discussions, business names,
goodwill and the style of presentation of goods or services, and in applications
for the protection thereof, throughout the world.
 
   
Interim Service Levels
  means Existing Interim Service Levels and New Interim Service Levels.
 
   
Key Textron Subcontracts
  has the meaning set forth in Section 11.2.1 of the MSA.
 
   
Key Deliverable
  means all or any of the specific items required to be provided by a Party
under this Agreement and designated as key in any relevant project plan related
to the deliverable, or otherwise material to the Services.
 
   
Key In-Scope Contractors
  means the individuals identified in Annex E-3 to Schedule E (Employees);
 
   
Key Subcontracts
  means the Key Textron Subcontracts and Key CSC Subcontracts listed at
Schedule J (Key Subcontracts and Material Subcontractors);
 
   
Key CSC Positions
  means the positions listed in Annex E-2 to Schedule E (Employees), as the same
may be changed in accordance with Section 10.3 of the MSA.
 
   
Key CSC Subcontracts
  has the meaning set forth in Section 11.2.2 of the MSA.

      Schedule A (Definitions)   Revised per Amendment No. 6 Textron Inc  
Company Proprietary and Confidential

7



--------------------------------------------------------------------------------



 



Textron   CSC

      Term   Definition
Law
  means:

  (a)   any statute, regulation, by-law, ordinance or subordinate legislation in
force from time to time to which a Party or its employees, agents, Affiliates
sub-contractors is subject;     (b)   the common law and the law of equity as
applicable to the Parties from time to time;     (c)   any binding court order,
judgment or decree;     (d)   any applicable industry code, policy or standard
enforceable by law; or     (e)   any applicable direction, policy, rule or order
that is binding on a Party and that is made or given by any regulatory body
having jurisdiction over a Party or any of that Party’s assets, resources or
business,

     
 
  in any jurisdiction that is applicable to this Agreement.
 
   
Lease
  means a contract between Textron and a Third Party pursuant to which Textron
has certain rights with respect to Equipment owned by a Third Party.
 
   
Legacy Software
  means all Software in use by Textron and/or any Service Recipient on the
applicable Handover Date. Any Legacy Software, whether or not it is included in
the Annexes to Schedule F, that meets the foregoing description shall
nevertheless be treated as Legacy Software as provided for in Schedule B until,
as part of Transformation and in accordance with the Change Control Procedure,
such Legacy Software (i) is removed from use; or (ii) is added to one or more
SOEs, or (c) becomes Non-SOE Software.
 
   
Level 0 Support
  means any automated service that allows the End User to resolve Problems or
submit Service Requests without contacting a live Service Desk agent
 
   
Level 1 Support
  has the meaning given to it in Section 2, Appendix 5A to Attachment 5.
 
   
Level 2 Support
  means assistance with the use or operation of a component of the
Infrastructure System which cannot be answered by reference to the applicable
user documentation and requires assistance from the applicable vendor or other
Third Party.
 
   
Level 3 Support
  means (a) correction of any Problem or other failure by one or more components
of the Infrastructure System to operate in accordance with applicable
specifications and (b) securing updates, upgrades, patches, releases and Problem
resolutions that are generally provided to other similarly situated entities.

      Schedule A (Definitions)   Revised per Amendment No. 6 Textron Inc  
Company Proprietary and Confidential

8



--------------------------------------------------------------------------------



 



Textron   CSC

      Term   Definition
Local Area Network or LAN
  means the Equipment, software, telecommunications facilities, lines,
interconnect devices (e.g., bridges, routers, hubs, switches, gateways), wiring,
cabling and fiber that are used to create, connect and transmit data, voice and
video signals within and among Textron’s (or Service Recipient’s) local area
Network segments. A LAN commences with the interface to a WAN Network
interconnect device (e.g., router) and ends with and includes the Network
interface points (e.g., Network interface cards that are in LAN-connected
Equipment (e.g., desktop Equipment, Servers).
 
   
Local Enabling Agreement
  has the meaning set forth in Recital D of the MSA.
 
   
Losses
  means all losses, liabilities, damages, costs, claims, actions and expenses
including reasonable legal fees and disbursements and costs of investigation,
litigation, settlement, judgment, interest and penalties.
 
   
LPAR
  means the logical partition or division of a Mainframe or Server’s processing
resources into separate operating system instances where the Server is capable
of such partitioning or division on a dynamic basis to meet processing demand. A
Server without such capability is not capable of LPAR.
 
   
Mainframe or
Mainframe Technology
  means any computing platform (inclusive of CPU) generally regarded by the
computing industry as being mainframe technology, including any system based on
the IBM System 390, architecture or any of its preceding or following technology
platforms as of the Signature Date, and all related/supporting peripherals
(e.g., channel extenders, front-end processors, DASD, tape storage) connected or
linked thereto.
 
   
Mainframe Services
  has the meaning set forth in Attachment 1 (Tower Services Agreement for
Mainframe Services.)
 
   
Major Project
  has the meaning set forth in Section 17.2.3 of Schedule B (Cross-Functional
Obligations)
 
   
Managed Contracts
  means those contracts retained by Textron or any other Service Recipient and
managed by CSC, and set forth in Annex F-3 to Schedule F (Existing Equipment and
Software).
 
   
Material
  means any material in whatever form (including written, magnetic, electronic,
graphic or digitized), including any methodologies, processes, know-how,
reports, specifications, business rules or requirements, manuals, user guides,
training materials and instructions and material relating to Software and/or its
design, development, Modification, operation, support or maintenance, but
excluding Software.
 
   
Material Subcontractor
  has the meaning set forth in Section 11.1.1 of the MSA.
 
   
Measurement Period
  means those hours of the day that performance against the Service Levels will
be measured.

      Schedule A (Definitions)   Revised per Amendment No. 6 Textron Inc  
Company Proprietary and Confidential

9



--------------------------------------------------------------------------------



 



Textron   CSC

      Term   Definition
Midrange or Midrange
Technology
  means any computing platform (inclusive of CPU, disk array, tape robot and
other devices) generally regarded by the computing industry as being midrange
technology, including any system based on the Intel or RISC architecture and all
related/supporting peripherals connected or linked thereto.
 
   
Midrange Services
  has the meaning set forth in Attachment 2 (Tower Services Agreement for
Midrange Services).
 
   
Milestone Date
  means the date in the Transition Plan or Transformation Plan for the delivery
by CSC to Textron of an item of Work Product or a Key Deliverable.
 
   
Minimum Service Level
  means the required quantitative level or degree of performance by CSC
specified as the “Minimum Service Level” in the SLAs. The Minimum Service Levels
are the minimally acceptable levels of service for the Services.
 
   
Modify
  means to add to, enhance, reduce, change, replace, vary, prepare a derivative
work based on, improve, recast, transform or adopt, and “Modification” and
“Modified” have corresponding meanings.
 
   
MSA
  means the Master Services Agreement between Textron and CSC to which this
Schedule A is attached.
 
   
Multiple Day Location
Closure
  means when a location is closed (including plant shutdowns) more than 2
consecutive calendar days. This will include 3 day weekends.
 
   
Network
  means the WANs and the LANs that, collectively constitute the in-scope
network. Network shall include Textron’s Data Network and Voice landline and
wireless Network.
 
   
Network Printer
  means a printer that is connected to the Network and can be accessed by
multiple End Users on the Network.
 
   
Network Services
  has the meaning set forth in Attachment 3 (the Tower Services Agreement for
Network Services), and shall include, collectively, Data Network Services and
Voice Network Services.
 
   
Network Software
  means all Software embedded in or installed on Network Equipment, including
routers, switches, hubs and PBXs and that is necessary to their functionality.
 
   
Neutral Adviser
  has the meaning set forth in Section 22.2.1 of the MSA.
 
   
New Interim Service Levels
  has the meaning set forth in Section 11.1.2 of Schedule B.
 
   
Non-Campus
  means any location that is not a Campus.
 
   
Non-SOE Software
  means all Software, other than Legacy Software, that is installed on any
Supported Equipment at any time during the Term of the Agreement but is not
included in an SOE.
 
   
Notice of Claim
  has the meaning set forth in Section 18.5.1 of the MSA.

      Schedule A (Definitions)   Revised per Amendment No. 6 Textron Inc  
Company Proprietary and Confidential

10



--------------------------------------------------------------------------------



 



Textron   CSC

      Term   Definition
Notice of Election
  has the meaning set forth in Section 18.5.2 of the MSA.
 
   
Party or Parties
  means either or both of Textron and CSC as the context requires.
 
   
Pass-Through Expense
  means the pass-through expenses specified in Annex D-2 of Schedule D
(Pricing).
 
   
Performance Standards
  means, individually and collectively, the quantitative and qualitative
performance standards and commitments for the Services contained in this
Agreement, including those described in Section 4 of the MSA, the Service Levels
and any key performance indicators in the Service Level Agreements.
 
   
Personal Textron Data
  has the meaning set forth in Section 15 of Schedule B (Cross-Functional
Obligations).
 
   
Personnel
  means all employees of a Party, officers, consultants, contractors and agents
employed or engaged by a Party who are individuals.
 
   
Physical Database Management
  means the Services required to install and upgrade the supported database
management software. Application of software fixes, management of the disk space
and tuning of system parameters in support of the database management software
is also included.
 
   
Planned Special Event
  means an unusual business activity either during or outside normal business
hours or location.
 
   
Policy and Procedures Manual or Procedures Manual
  mean the overall policy and procedures manual or the policy and procedures
manual for a Tower of Services, Schedule B (Cross-Functional Obligations), or
Schedule K (Governance), each of which describes the manner in which CSC shall
perform and deliver the Services, as further described in Schedule B, Schedule K
or in the applicable Tower Services Agreement.
 
   
Predictive Dialer
  means alert systems/applications that dial out to pagers/cell phones and
voicemail.
 
   
Problem
  has the same meaning as an Incident.
 
   
Problem Management and Escalation Procedures
  means the problem management and escalation procedures developed pursuant to
Schedule B (Cross Functional Obligations).
 
   
Production
  means the set of computer programs and all forms of computer system output
that are scheduled to run or requested to run on the computer system in order to
perform daily business requirements.
 
   
Project
  has the meaning set forth in Section 17.1.1 of Schedule B.
 
   
Project Estimate
  has the meaning set forth in Section 17.1.4 of Schedule B.
 
   
Project Hour
  has the meaning set forth in Section 17.1.2 of Schedule B.
 
   
Project Pool
  has the meaning set forth in Section 17.1.3 of Schedule B.
 
   
Project-Related Costs
  has the meaning set forth in Section 17.1.5 of Schedule B.

      Schedule A (Definitions)   Revised per Amendment No. 6 Textron Inc  
Company Proprietary and Confidential

11



--------------------------------------------------------------------------------



 



Textron   CSC

      Term   Definition
Project Survey
  has the meaning set forth in Section 12.1.1(c) of Schedule K (Governance).
 
   
Project Working Group
  has the meaning set forth in Section 17.3.2 of Schedule B.
 
   
Property Interest
  has the meaning set forth in Section 7.2.2 of the MSA.
 
   
Property Taxes
  has the meaning set forth in Section 5.5.1(a) of the MSA.
 
   
Publicity Material
  has the meaning set forth in Section 25.2.1(a) of the MSA.
 
   
Reasonable Currency
  means, with respect to installation of updates and new versions of Software
installed on Supported Equipment, (a) maintaining such Software within one
(1) major release of the most current commercially released version available
from the Software supplier that includes changes to the architecture and/or adds
new features and functionality, usually but not necessarily identified by full
integer changes in numbering, such as from “7.0” to “8.0” behind the most recent
major release, and (b) promptly installing all other releases, usually but not
necessarily identified by a change in the decimal numbering of a release, such
as from “6.12” to “6.13.”
 
   
Recipient
  has the meaning set forth in Section 16.1.1 of the MSA.
 
   
Refresh
  means CSC’s scheduled technology change of Equipment with new Equipment or
major upgrades of Equipment components that materially affect the operational
capacity and/or life of the Equipment in accordance with this Agreement,
including Schedule N.
 
   
Regular Project
  has the meaning set forth in Section 17.2.2 of Schedule B (Cross-Functional
Obligations)
 
   
Remote Access
  means access to Textron or a Service Recipient’s Network or Infrastructure
Systems from any Remote Office.
 
   
Remote Offices
  means End Users connecting from their home or other non-Textron or non-Service
Recipient locations.
 
   
Remote Server
  means a Server (a) that is not located in a CSC Data Center in Norwich, Conn.
or Chesterfield, England or in a Textron Data Center in Wichita, Kan., Hurst,
Tex., and Providence, R.I.(without regards to whether before or after any
Transformation Completion Date) or any data center that may be substituted for
any of the foregoing data centers in accordance with the Change Control
Procedures or (b) that is mutually agreed in writing to be managed by the CSC as
a Remote Server.
 
   
Reporting Period
  means the required frequency for reporting Service Level compliance.

      Schedule A (Definitions)   Revised per Amendment No. 6 Textron Inc  
Company Proprietary and Confidential

12



--------------------------------------------------------------------------------



 



Textron   CSC

      Term   Definition
Required Consents
  means such consents, approvals or authorizations as may be required, or that
Textron determines would be prudent to obtain, for the assignment to CSC, or the
grant to CSC of rights of access and use, of resources otherwise provided for in
this Agreement or in respect of a Termination as may be required for the
assignment to Textron; or the grant to Textron of rights of access and use of
resources used by CSC in the terminated Services and required for Textron to
continue those Services in accordance with the Termination Assistance provided
for under this Agreement.
 
   
Resolution Time
  means the time defined as such in Section 3 of Schedule B.
 
   
Resource Unit or RU
  means a unit of measurement specified as a “Resource Unit” in Schedule D
(Pricing) or Appendix C to any Tower Services Agreement. A Resource Unit may be
in the form of an item of Equipment, seat, port or other unit.
 
   
Resource Unit Change
  has the meaning set forth in Section 5.1 of Schedule K (Governance).
 
   
Resource Unit Change Procedure
  means the procedure for implementing a Resource Unit Change as set forth in
Section 6 of Schedule K (Governance).
 
   
Responsibility Matrix
  means the listing of processes, activities, tasks and the accountable Party
that is included in each of the Tower Services Agreements, Schedule B
(Cross-Functional Obligations) and Schedule K (Governance).
 
   
Returnable Material
  has the meaning set forth in Section 24.7.1 of the MSA.
 
   
Rights of Use
  has the meaning set forth in Section 8.4.1 of the MSA.
 
   
Scope Change
  has the meaning set forth in Section 5.3 of Schedule K (Governance).
 
   
Scope Change Procedure
  means the procedure for implementing a Scope Change as set forth in Section 8
of Schedule K (Governance).
 
   
Server or Midrange Server
  means an Application Server, Database Server, Infrastructure Server, Remote
Server or Standalone Server, as well as related Equipment necessary to operate
the Server. For clarification, the term “Server” shall include any replacements
to Textron’s Servers (e.g., consolidation of Servers into new Servers).
 
   
Service Charges
  means the charges payable by Textron to CSC pursuant to this Agreement, but
excluding the Pass-Through Expenses.
 
   
Service Credit or
Service Level Credit
  means an amount calculated in accordance with Section 11.9 of Schedule B
(Cross-Functional Obligations) as a reduction of the Service Charges payable to
CSC as a result of CSC’s failure to meet a Service Level.
 
   
Service Description
  means a service description set forth in Attachments 1A, 2A, 3A, 4A or 5A.
 
   
Service Desk
  means a single point of contact for End Users to call to resolve Problems and
Service Requests pertaining to the Infrastructure Systems.
 
   
Service Desk Services
  has the meaning set forth in Attachment 5 (Tower Services Agreement for
Service Desk Services).

      Schedule A (Definitions)   Revised per Amendment No. 6 Textron Inc  
Company Proprietary and Confidential

13



--------------------------------------------------------------------------------



 



Textron   CSC

      Term   Definition
Service Levels
  means End-State Service Levels and/or the Interim Service Levels, as
applicable.
 
   
Service Problem
  has the meaning set forth in Section 4.4 of the MSA.
 
   
Service Recipient
  means (a) Textron, (b) any entity that Controls, is Controlled by or is under
common Control with Textron, and (c) any entity that has a business relationship
with Textron or an entity that is under common Control with Textron and is
designated from time to time to receive Services in connection with such
business relationship. Service Recipients are listed in Schedule C (Service
Recipients), as such list may change in accordance with Section 3.4 of the MSA.
 
   
Service Request
  means a request for Problem resolution or other inquiry, request or issue.
 
   
Services
  means the services, functions and responsibilities identified in Section 3.1
of the MSA.
 
   
Service Taxes
  means any and all sales, use, excise, value-added, services, consumption and
other Taxes assessed on the provision of the Services as a whole or on any
particular Services.
 
   
Service Ticket
  means a report of a Problem or a Service Request by any End User by means of
the applicable reporting process established by CSC and approved by Textron.
 
   
Severity Levels
  has the meaning set forth Section 10.2 of Schedule B (Cross-Functional
Obligations).
 
   
Severity Weight
  has the meaning set forth in Section 11.2 of Schedule B (Cross-Functional
Obligations)
 
   
Signature Date
  has the meaning set forth in the preamble of this Agreement.
 
   
Site
  means any Service Recipient location; provided that as used in Attachment 3,
Site means a service location identified in Appendix 3D to Attachment 3 (Network
Sites), as modified pursuant to Change Control Procedures, and with a connection
to the Textron WAN.
 
   
Small Site
  means any location meeting the following 2 criteria: (a) less than or equal to
seventy-five (75) Workstations; (b) located more than twenty (20) miles away
from a Textron site where at least one full-time CSC support staff member is
stationed. These criteria confirm eligibility only; actual designation as a
Small Site may be subject to certain approvals or other conditions, as agreed
upon by the Parties.”
 
   
SOE or Standard Operating Environment
  means the Software in the Standard Operating Environments and listed as such
in Annex F-7 to Schedule F (Existing Equipment and Software), as such Annex may
thereafter be modified from time to time through the Change Control Procedure,
subject to Section 9.2 of Schedule B (Cross- Functional Obligations).
 
   
SOE Software
  means Software that is included in any SOE.

      Schedule A (Definitions)   Revised per Amendment No. 6 Textron Inc  
Company Proprietary and Confidential

14



--------------------------------------------------------------------------------



 



Textron   CSC

      Term   Definition
Soft IMAC
  means an IMAC that does not require physical presence on–site at the End-User
office or Equipment location to complete the requested activity.
 
   
Software
  means any computer program (including source code and object code), related
documentation, tangible media, program interfaces and any Software Tools or
object libraries embedded in that Software, which is used to provide, or which
forms part of, the Services, or which is used in connection with the Services,
or is otherwise used by Textron or any other Service Recipient. For the
avoidance of doubt, Software includes any computer program embedded in or used
in connection with a Supported Device.
 
   
Software Tools
  means any Software that is used for Software development or testing, data
capture, system maintenance, data search, analysis, project management,
measurement and monitoring, including related methodologies, processes and
know-how. Examples of Software Tools include compilers, interpreters,
assemblers, 4GLs, editors, debuggers, and application generators.
 
   
Speed to Answer
  has the meaning given to it in Section 3 of Appendix 5B.
 
   
SPOC
  means the Level 1 Support single point of contact for End Users.
 
   
Standalone Server
  means a Server that is physically located in a CSC Data Center in Norwich,
Conn. or Chesterfield, England or in a Textron Data Center in Wichita, Kan.,
Hurst, Tex., and Providence, R.I (without regards to whether before or after any
Transformation Completion Date.) or in any data center that may be substituted
for any of the foregoing data centers in accordance with the Change Control
Procedures.
 
   
Steering Committee
  means the management committee formed pursuant to Schedule K (Governance) and
identified therein as the “Steering Committee.”
 
   
Successor Supplier
  means a Third Party to whom, on the termination of this Agreement for any
reason, Textron proposes or intends to contract the Services or any part of the
Services or any other services as Textron may require in substitution for or in
addition to the Services.
 
   
Supported Device
  means any device identified as such in Annex F-6 to Schedule F (Existing
Equipment and Software) and any similar device added to Annex F-6 in accordance
with a Change Control Procedure. A Supported Device may be in the form of a bar
code printer, plotter, scanner, projector, time clock, certain designated
cameras, certain designated PDAs, Blackberry, certain limited thin clients or
other electronic device designated by Textron. This definition also includes
Workstations in use at Small Sites; such devices shall be designated
WS-Supported Device.
 
   
Supported Equipment
  means any Equipment for which Services are provided through a Resource Unit.
 
   
Supported Network
  means the WANs, LANs and any other Network related Equipment for which
Services are provided through a Resource Unit.

      Schedule A (Definitions)   Revised per Amendment No. 6 Textron Inc  
Company Proprietary and Confidential

15



--------------------------------------------------------------------------------



 



Textron   CSC

      Term   Definition
Supported Peripheral
  means any non-asset-tagged, Workstation-related peripheral device and may be
in the form of a PDA, local attached printer, zip drive, camera, or other
similar electronic device, but shall not include a display monitor, keyboard,
mouse, network printer, other pointing device or internal storage. Support for
Supported Peripherals will be provided as such support exists (both as to nature
and volume) as of the applicable Handover Date. Any new technology or increase
in support requirements will be subject to a Change Control Procedure.
 
   
Supported Software
  means one or more programs in Tier 1 Software, Tier 2 Software, Tier 3
Software, Tier 4 Software and Tier 5 Software; provided that no usage of this
term in any context shall be construed to alter, enlarge, or change in any way
CSC’s financial responsibility as set forth in Annex F-7 to Schedule F. In the
event of any conflict, this construction shall prevail.
 
   
Supported Workstation
  means any Workstation for which a Resource Unit is payable. For purposes of
Appendix 4A, Appendix 4B and Schedule B (Cross-Functional Obligations), Network
Printers for which Textron incurs a Resource Unit charge shall be treated as
Supported Workstations, as applicable.
 
   
Systems Change
  means any change in the manner in which the Services are performed or
provided, including changes in the Software, Equipment or systems used in the
Service, as further described in Schedule K (Governance).
 
   
Systems Change Procedure
  means the procedures for implementing a Systems Change as set forth in
Section 7 of Schedule K (Governance).
 
   
Systems Change Request
  means any request for a Systems Change.
 
   
Tax or Taxes
  means all forms of taxation, whenever created or imposed, whether domestic or
foreign (regardless of the identity of the taxing authority imposing such Tax),
and without limiting the generality of the foregoing shall include net income,
alternative or add-on minimum tax, gross income, sales, use, franchise, gross
receipts, value added, service, consumption, ad valorem, profits, license,
payroll, withholding, social security, unemployment insurance, employment,
property, transfer, recording, excise, severance, stamp, occupation, premium,
windfall profit, custom duty, capital stock or other tax, governmental fee or
other like assessment, levy or charge of any kind whatsoever, together with any
related interest, penalties or other additions to tax, or additional amounts
imposed by any such taxing authority. When the term “Tax” is used with a
specified form of taxation, e.g., “Business Tax,” it refers only to Taxes of the
specified type.
 
   
Technology Plan
  has the meaning set forth in Section 13.3 of the MSA.
 
   
Term
  has the meaning set forth in Section 2.1 of the MSA.

      Schedule A (Definitions)   Revised per Amendment No. 6 Textron Inc  
Company Proprietary and Confidential

16



--------------------------------------------------------------------------------



 



Textron   CSC

      Term   Definition
Termination
  means the expiration of the Master Services Agreement or a Tower Services
Agreement at the end of its Term without renewal, or the expiration of its Term
after extending the applicable Agreement in accordance with Section 2.2 of the
MSA or the termination of the MSA in whole or in part in accordance with
Sections 21 or 24 of the MSA or termination of any Tower Services Agreement in
accordance with its terms.
 
   
Termination Assistance
  has the meaning as set forth in Section 24.8.1 of the MSA and includes those
Services provided by CSC in connection with Termination as described in
Sections 24.7 and 24.8 of the MSA and Schedule H (Termination Assistance).
 
   
Termination Assistance Period
  has the meaning set forth in Section 24.8.1 of the MSA.
 
   
Termination Date
  means the date of the Termination of the MSA or a Tower Services Agreement, in
whole or in part, howsoever occurring.
 
   
Termination Transfer Plan
  has the meaning set forth in Section 3 of Schedule H (Termination Assistance).
 
   
Textron
  has the meaning set forth in the preamble of the MSA.
 
   
Textron Assets
  has the meaning set forth in Section 17.4.1 of the MSA.
 
   
Textron Audit Representatives
  means Textron and its appointed contractors (including internal audit staff),
Textron’s external auditors and their appointed contractors and regulator(s)
and/or any other auditors, regulators, inspectors or contractors whom Textron
designates in writing from time to time to conduct Audits on Textron’s behalf.
 
   
Textron Competitor
  means any company listed in Schedule L (Competitors) as it may be changed
unilaterally by Textron from time to time upon written notice to CSC.
 
   
Textron Confidential Information
  means all Confidential Information of Textron or another Service Recipient, in
any form, furnished or made available directly or indirectly to CSC by Textron
or another Service Recipient or otherwise obtained or created by CSC.
 
   
Textron Data
  means all information, whether or not confidential, entered in Software or
Equipment by or on behalf of Textron and information derived from such
information, including as stored in or processed through the Equipment or
Software.
 
   
Textron Facilities
  has the meaning set forth in Section 7.1.1 of the MSA.
 
   
Textron Laws
  means Laws with which Textron or a Service Recipient would be required to
comply without regard to Textron’s having entered into the Agreement with CSC.

      Schedule A (Definitions)   Revised per Amendment No. 6 Textron Inc  
Company Proprietary and Confidential

17



--------------------------------------------------------------------------------



 



Textron   CSC

      Term   Definition
Textron Information
  means all information, other than Textron Confidential Information and Textron
Data, that relates to Textron, any Service Recipient, or any of its or their
Affiliates, employees, contractors, agents, customers, partners, suppliers or
joint venturers, including data or information about any of their operations,
facilities, personnel, assets, products and programs, customer-specific data
submitted to CSC by Textron or another Service Recipient, in whatever form that
information may exist.
 
   
Textron Leased Equipment
  means Equipment leased by Textron or another Service Recipient from any Third
Party.
 
   
Textron Material
  means Material owned by the Textron, a Service Recipient or any Affiliates of
the foregoing (including Material in which the Intellectual Property Rights are
owned by the Textron, a Service Recipient or an Affiliate) which is used to
provide, or which forms part of, the Services.
 
   
Textron Owned Equipment
  means Equipment owned by Textron or another Service Recipient.
 
   
Textron Personnel
  means all employees of Textron, of any Service Recipient or of any contractor
of Textron or any Service Recipient.
 
   
Textron Program Executive
  means the individual designated by the Textron to whom CSC shall communicate
issues related to the Agreement, as set forth in Schedule K (Governance).
 
   
Textron Software
  means any Software which is owned by or licensed (other than to the extent
provided in Sections 9.3.4 or 9.4.1 of the MSA) to Textron, another Service
Recipient or any of their respective Affiliates (including any Intellectual
Property Rights).
 
   
Textron-Retained Leases
  means the Leases to Textron Leased Equipment that will be retained by Textron
and managed by CSC in accordance with Section 8.2 of the MSA, and as set forth
in Annex F-1 of Schedule F (Existing Equipment and Software).

      Schedule A (Definitions)   Revised per Amendment No. 6 Textron Inc  
Company Proprietary and Confidential

18



--------------------------------------------------------------------------------



 



Textron   CSC

      Term   Definition
Textron Wide Area Network or Textron WAN
  means the Equipment, Software, telecommunications facilities, lines,
interconnect devices, wiring, cabling and fiber that are used to create, connect
and transmit data, voice and video signals between and among: (i) Textron’s (or
a Service Recipient’s) LANs; (ii) Textron’s (or a Service Recipient’s) field
offices; (iii) other Textron (or Service Recipient) locations; (iv) non-Textron
locations that do business with Textron (or Service Recipient), excluding the
CSC WAN. A WAN commences with the WAN Network interconnect Equipment at one
Textron (or Service Recipient) location (e.g., router, dial-up modem, dial
backup Equipment) and ends with and includes the WAN Network interconnect
Equipment (e.g., router, dial-up modem, dial backup Equipment) at another
Textron (or such Service Recipient) location or non-Textron location that is
interconnected with the first location via the WAN. For voice and data circuits,
a Textron WAN includes local access and interexchange and other long-haul
circuits, whether or not provided by a Third Party and used to transport voice
traffic and interconnect with the public switch telephone network.
 
   
Third Party
  has the meaning set forth in Section 25.13 of the MSA.
 
   
Third Party Contract
  has the meaning set forth in Section 18.1.7 of the MSA.
 
   
Third Party Material
  means Material used in connection with the Services which is not Textron
Material or CSC Material.
 
   
Third Party Service Contracts
  means those agreements pursuant to which a Third Party is, immediately prior
to the Signature Date, furnishing or providing services to Textron similar to or
which form part of the Services. Third Party Service Contracts are limited to
those contracts included in Schedule F (Existing Equipment and Software) as it
may be changed from time to time in accordance with a Change Control Procedure.
 
   
Third Party Software
  means the Software which is not Textron Software or CSC Software.
 
   
Third Party Software Contracts
  means those agreements pursuant to which a Third Party is, immediately prior
to the Signature Date, furnishing or providing Third Party Software to Textron;
provided that Third Party Software Contracts are limited to those contracts
included in Schedule F (Existing Equipment and Software).
 
   
Third Party Systems Software
  means software owned by a Third Party that is Tiers 1 – 3 Software.
 
   
Three Contact Rule
  means the process that defines and governs contacting and scheduling time with
the End User in support of Incidents and Service Requests, as defined in the
Call Scheduling PPM chapter.
 
   
Tier 1 Software
  means Tier 1 Software for Mainframe and Midrange Technology and Tier 1
Software for Workstations.
 
   
Tier 2 Software
  means Tier 2 Software for Mainframe and Midrange Technology and Tier 2
Software for Workstations

      Schedule A (Definitions)   Revised per Amendment No. 6 Textron Inc  
Company Proprietary and Confidential

19



--------------------------------------------------------------------------------



 



Textron   CSC

      Term   Definition
Tier 3 Software
  means Tier 3 Software for Mainframe and Midrange Technology and Tier 3
Software for Workstations
 
   
Tier 4 Software
  means Tier 4 Software for Mainframe and Midrange Technology and Tier 4
Software for Workstations.
 
   
Tier 5 Software
  means Tier 5 Software for Mainframe and Midrange Technology and Tier 5
Software for Workstations.
 
   
Tier 1 Software for Mainframe and Midrange Technology (collectively and Tier 1
Software for Mainframe Technology and Tier 1 Software for Midrange Technology
individually)
  means those Software programs and programming (including supporting
documentation, media, on-line help facilities and tutorials) that perform
operating system, disk and file system and security hardening tasks. These types
of Software include Software that operates the hardware storage management to
create/modify/delete disk and swap space, and basic system security.
Notwithstanding the foregoing, Tier 1 Software for Mainframe and Midrange
Technology is limited to that Software identified as Tier 1 Software for
Mainframe and Midrange Technology in Annex F-7 to Schedule F (Existing Equipment
and Software), as such Annex may be modified from time to time through the
Change Control Procedure, subject to Section 9.2 of Schedule B (Cross-Functional
Obligations).
 
   
Tier 2 Software for Mainframe and Midrange Technology (collectively and Tier 2
Software for Mainframe Technology and Tier 2 Software for Midrange Technology
individually)
  means those Software programs and programming (including the supporting
documentation, media, on-line help facilities and tutorials) that consist of
system management agents and products and tools and utilities, operational
management tools (such as job schedulers and printing environments), storage
administration and backup, network management, and session management tools.
These types of Software programs consist of agents such as monitoring, asset
management, and remote control. Software Tools include performance monitors and
data collection. Notwithstanding the foregoing, Tier 2 Software for Mainframe
and Midrange Technology is limited to that Software identified as Tier 2
Software for Mainframe and Midrange Technology in Annex F-7 to Schedule F
(Existing Equipment and Software) as such Annex may be modified from time to
time through the Change Control Procedure, subject to Section 9.2 of Schedule B
(Cross-Functional Obligations).
 
   
Tier 3 Software for Mainframe and Midrange Technology (collectively and Tier 3
Software for Mainframe Technology and Tier 3 Software for Midrange Technology
individually)
  means those Software programs and programming (including the supporting
documentation, media, on-line help facilities and tutorials) that perform
transaction processing tasks (such as IMS and web-based environments), database
environments, and comprise the transaction processing environment, language
environments including development and execution, and middleware products (e.g.,
MQSeries, Citrix and WebSphere) and the middleware environment. Notwithstanding
the foregoing, Tier 3 Software for Mainframe and Midrange Technology is limited
to that Software identified as Tier 3 Software for Mainframe and Midrange
Technology in Annex F-7 to Schedule F (Existing Equipment and Software) as such
Annex may be modified from time to time through the Change Control Procedure,
subject to Section 9.2 of Schedule B (Cross-Functional Obligations).

      Schedule A (Definitions)   Revised per Amendment No. 6 Textron Inc  
Company Proprietary and Confidential

20



--------------------------------------------------------------------------------



 



Textron   CSC

      Term   Definition
Tier 4 Software for Mainframe and Midrange Technology (collectively and Tier 4
Software for Mainframe Technology and Tier 4 Software for Midrange Technology
individually)
  means those Software programs and programming (including the supporting
documentation, media, on-line help facilities and tutorials) that perform the
execution of business logic and the processing of data specific to Textron’s
business processes (including purchased and business applications developed by
Textron or a Service Recipient) and application-specific standards. These types
of Software programs are generally business unit or regional specific.
Notwithstanding the foregoing, Tier 4 Software for Mainframe and Midrange
Technology is limited to that Software identified as Tier 4 Software for
Mainframe and Midrange Technology in Annex F-7 to Schedule F (Existing Equipment
and Software) as such Annex may be modified from time to time through the Change
Control Procedure, subject to Section 9.2 of Schedule B (Cross-Functional
Obligations).
 
   
Tier 5 Software for Mainframe and Midrange Technology (collectively and Tier 5
Software for Mainframe Technology and Tier 5 Software for Midrange Technology
individually)
  means those Software programs and programming (including the supporting
documentation, media, on-line help facilities and tutorials) that perform the
execution of business logic and the processing of data specific to Textron’s
business processes (including purchased and business applications developed by
Textron or a Service Recipient) and application-specific standards (e.g., SAP,
PeopleSoft). Notwithstanding the foregoing, Tier 5 Software for Mainframe and
Midrange Technology is limited to that Software identified as Tier 5 Software
for Mainframe and Midrange Technology in Annex F-7 to Schedule F (Existing
Equipment and Software) as such Annex may be modified from time to time through
the Change Control Procedure subject to Section 9.2 of Schedule B
(Cross-Functional Obligations).
 
   
Tier 1 Software for Workstations
  means those Software programs and programming (including the supporting
documentation, media, on-line help facilities and tutorials) that perform
operating system functions and includes systems utilities, bios and firmware.
These types of Software programs consist of the software that operates the
hardware, storage management to create/modify/delete disk and swap space, basic
system security as well as internet browsers and Microsoft terminal services and
agents to deploy/manage the Supported Software. Notwithstanding the foregoing,
Tier 1 Software for Workstations is limited to that Software identified as Tier
1 Software for Workstations in Annex F-7 to Schedule F (Existing Equipment and
Software) as such Annex may be modified from time to time through the Change
Control Procedure, subject to Section 9.2 of Schedule B (Cross-Functional
Obligations).

      Schedule A (Definitions)   Revised per Amendment No. 6 Textron Inc  
Company Proprietary and Confidential

21



--------------------------------------------------------------------------------



 



Textron   CSC

      Term   Definition
Tier 2 Software for Workstations
  means those Software programs and programming (including the supporting
documentation, media, on-line help facilities and tutorials) that consist of
multi-account software and Software Tools that are common across business units.
These types of Software programs consist of media player, electronic mail,
instant messaging, virus protection, productivity applications (i.e., MS
Office), zip tools, and readers. Software Tools include performance monitors and
data collection tools. Notwithstanding the foregoing, Tier 2 Software for
Workstations is limited to that Software identified as Tier 2 Software for
Workstations in Annex F-7 to Schedule F (Existing Equipment and Software) as
such Annex may be modified from time to time through the Change Control
Procedure, subject to Section 9.2 of Schedule B (Cross-Functional Obligations).
 
   
Tier 3 Software for Workstations
  means those Software programs and programming (including the supporting
documentation, media, on-line help facilities and tutorials) that perform
account specific functions. These types of Software programs consist of
Dial-in/RAS capabilities, secure network access, and security software.
Notwithstanding the foregoing, Tier 3 Software for Workstations is limited to
that Software identified as Tier 3 Software for Workstations in Annex F-7 to
Schedule F (Existing Equipment and Software) as such Annex may be modified from
time to time through the Change Control Procedure, subject to Section 9.2 of
Schedule B (Cross-Functional Obligations).
 
   
Tier 4 Software for Workstations
  means those Software programs and programming (including the supporting
documentation, media, on-line help facilities and tutorials) that perform
Business Unit specific functions. These types of Software programs consist of
middleware clients. These types of Software programs will consist of some of the
2000 applications designated by Textron in Annex F-7 to Schedule F (Existing
Equipment and Software) to be included in one or more SOEs. Notwithstanding the
foregoing, Tier 4 Software for Workstations is limited to that Workstation
Software identified as Workstation Tier 4 in Annex F-7 to Schedule F as such
Annex may be modified from time to time through the Change Control Procedure,
subject to Section 9.2 of Schedule B (Cross-Functional Obligations).
 
   
Tier 5 Software for Workstations
  means those Software programs and programming (including the supporting
documentation, media, on-line help facilities and tutorials) that perform
End-user specific functions. These are limited to the 2000 applications
designated by Textron in Annex F-7 to Schedule F (Existing Equipment and
Software) to be included in one or more SOEs. Notwithstanding the foregoing,
Tier 5 Software for Workstations is limited to that Software identified as Tier
5 Software for Workstations in Annex F-7 to Schedule F as such Annex may be
modified from time to time through the Change Control Procedure, subject to
Section 9.2 of Schedule B (Cross-Functional Obligations).

      Schedule A (Definitions)   Revised per Amendment No. 6 Textron Inc  
Company Proprietary and Confidential

22



--------------------------------------------------------------------------------



 



Textron   CSC

      Term   Definition
Token Authentication
  means authentication through the use of a challenge system where a user must
enter a response to the challenge provided by the token device — usually a
numerical sequence.
 
   
Tower of Services
  has the meaning set forth in Recital A of the MSA.
 
   
Tower Services Agreement
  has the meaning set forth in Recital D of the MSA.
 
   
Transfer Clauses
  means the clauses set forth in Annex B-3 to Schedule B (Cross-Functional
Obligations) for the transfer of personal data (as contained in the Textron Data
or Textron Information) to data processors in third countries that do not ensure
an adequate level of data protection pursuant to Articles 26.2 and 26.4 of
Directive 95/46/EC.
 
   
Transferred Equipment
  means the Equipment set forth in Annex F-4 of Schedule F (Existing Equipment
and Software).
 
   
Transformation
  means the performance of the activities described in Section I.B
(Transformation Plans and Milestones).
 
   
Transformation Completion Date
  means, for each Tower of Services, the date on which the activities described
in the Transformation Plan for that Tower of Services have been completed.
 
   
Transformation Plan
  has the meaning given in Section 3.6.2 of the MSA.
 
   
Transformation Period
  means the period between the first Handover Date and the last Transformation
Completion Date
 
   
Transformation Survey
  is described in Section 12.3 of Schedule K (Governance).
 
   
Transition
  means the performance of the activities described in Schedule I.A (Transition
Plan and Milestones).
 
   
Transition Period
  means the period between the Signature Date and the date on which the
activities described in the Transition Plan are substantially complete.
 
   
Transition Survey
  is described in Section 12.3 of Schedule K (Governance).
 
   
Transition Plan
  has the meaning set forth in Section 3.6.1(a) of the MSA.
 
   
Transitioned Employee
  has the meaning set forth in Section 1.2 of Schedule E.
 
   
TSO
  means the IBM product “Time Sharing Option” and all IBM supported,
un-supported, current, future and past releases of the product as well as all
additional features and functions that are used by the IBM product as part of
its operating environment.
 
   
Turnover Rate
  has the meaning set forth in Section 10.6 of the MSA.

      Schedule A (Definitions)   Revised per Amendment No. 6 Textron Inc  
Company Proprietary and Confidential

23



--------------------------------------------------------------------------------



 



Textron   CSC

      Term   Definition
Virus
  means:
 
   
 
 
(a) any program code or programming instructions constructed with the ability to
damage, interfere with or otherwise adversely affect computer programs, data
files, Software, Equipment or operations; or
 
   
 
 
(b) any other code typically designated to be a virus, worm, time or logic bomb,
disabling code or routine, backdoor or similar program.
 
   
Voice Network
  means the infrastructure and other Network resources used to transport voice
traffic associated with voice applications, including telephony, wireless,
landline, voice over IP and voicemail.
 
   
Voice Network Services
  means the Network Services as they relate to the Voice Network.
 
   
WAN
  means a Textron WAN or a CSC WAN as applicable.
 
   
Web Hosting
  means the provision of those web hosting services described in Attachment 2
(Tower Services Agreement for Midrange Services.)
 
   
Work Product
  means any output (in whatever form), including any Software (including any
source code), Material or Textron Data, which may be created, developed or
Modified by or on behalf of CSC in the course of the performance of the
Services, whether solely or jointly by CSC, CSC Subcontractors or any other
Third Parties, including any Modifications to any Textron Software, Textron
Material, CSC Software, CSC Material, Third Party Software or Third Party
Material.
 
   
Workstation
  means a device that consists of a system unit, a display monitor, a keyboard,
a mouse, other pointing device and internal storage, including Supported
Software, but excluding Supported Devices and Supported Peripherals. For the
avoidance of doubt, a Workstation may be in the form of a desktop computer, a
laptop computer, a UNIX (RISC — reduced instruction set computer) computer, or a
fully functioning thin client (a device used to access a backend server running
applications to support the End User).
 
   
Workstation Services
  has the meaning set forth in Attachment 4 (Tower Services Agreement for
Workstation Services).

      Schedule A (Definitions)   Revised per Amendment No. 6 Textron Inc  
Company Proprietary and Confidential

24